— Appeal from an order of the Supreme Court, Oneida *1526County (Samuel D. Hester, J.), entered August 9, 2011. The order granted the application of petitioner seeking authorization to administer medication to respondent over his objection.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order granting the application of petitioner seeking authorization to administer medication to respondent over his objection. The order has since expired, rendering this appeal moot (see Matter of Bosco v Michael N., 93 AD3d 1207, 1207 [2012]; Matter of Rene L., 27 AD3d 1136, 1136-1137 [2006]), and this case does not fall within the exception to the mootness doctrine (see Matter of McGrath, 245 AD2d 1081, 1082 [1997]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Centra, J.P., Peradotto, Lindley, Sconiers and Martoche, JJ.